Title: Martha Careful and Caelia Shortface, 28 January 1729
From: Franklin, Benjamin
To: 


When Samuel Keimer forestalled Franklin’s plan to publish a newspaper by announcing that he would publish one of his own, Franklin expressed his resentment through the satirical essays of The Busy-Body (see below, p. 113). The Busy-Body, however, was not the first to ridicule Keimer. Plodding methodically through the alphabet of Chambers’ Cyclopaedia, Keimer had unwittingly printed in his fifth issue, January 21, the article on abortion. The following week Bradford’s American Weekly Mercury carried on its front page letters of protest purportedly from two outraged females. From the style and circumstance of the letters, however, the editors believe that Martha Careful and Caelia Shortface were probably one, and that Franklin may have been her name. It is probable that, encouraged by the success of the womanly protests, Bradford and Franklin determined that their facetious attacks on Keimer should continue and that Franklin undertook to produce a series in the manner of Mrs. Silence Dogood. It is at least noteworthy that the first Busy-Body letter appeared the next week after Martha and Caelia had voiced their sex’s sense of scandal and insult.
 

Having had several Letters from the Female Sex, Complaining of S.K. I have thought fit to Publish the Two following.


Mr. Andrew Bradford,
In behalf of my Self and many good modest Women in this City (who are almost out of Countenance) I Beg you will Publish this in your next Mercury, as a Warning to Samuel Keimer: That if he proceed farther to Expose the Secrets of our Sex, in That audacious manner, as he hath done in his Gazette, No. 5. under the Letters, A.B.O. To be read in all Taverns and Coffee-Houses, and by the Vulgar: I say if he Publish any more of that kind, which ought only to be in the Repositary of the Learned; my Sister Molly and my Self, with some others, are Resolved to run the Hazard of taking him by the Beard, at the next Place we meet him, and make an Example of him for his Immodesty. I Subscribe on the behalf of the rest of my Agrieved Sex. Yours
  24 January, 1728. Martha Careful


Friend Andrew Bradford,
  I desire Thee to insert in thy next Mercury, the following Letter to Samuel Keimer, for by doing it, Thou may perhaps save Keimer his Ears, and very much Oblige our Sex in general, but in a more Particular manner. Thy modest Friend, CÆlia Shortface

  
Friend Samuel Keimer,
I did not Expect when thou puts forth Thy Advertisement concerning Thy Universal Instructor, (as Thou art pleas’d to call it,) That, Thou would have Printed such Things in it, as would make all the Modest and Virtuous Women in Pennsilvania ashamed.

I was last Night in Company with several of my Acquaintance, and Thee, and Thy Indecencies, was the Subject of our Discourse, but at last we Resolved, That if thou Continue to take such Scraps concerning Us, out of thy great Dictionary, and Publish it, as thou hath done in thy Gazette, No. 5, to make Thy Ears suffer for it: And I was desired by the rest, to inform Thee of Our Resolution, which is That if thou proceed any further in that Scandalous manner, we intend very soon to have thy right Ear for it; Therefore I advice Thee to take this timely Caution in good part; and if thou canst make no better Use of Thy Dictionary, Sell it at Thy next Luck in the Bag; and if Thou hath nothing else to put in Thy Gazette, lay it down, I am, Thy Troubled Friend,
27th of the 11th Mo. 1728. Cælia Shortface
  

